UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 13, 2015 Radian Group Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 1-11356 23-2691170 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1601 Market Street, Philadelphia, Pennsylvania (Address of Principal Executive Offices) (Zip Code) (215) 231 - 1000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. At the Company’s 2015 Annual Meeting of Stockholders held on May 13, 2015, the following proposals were submitted to a vote of the Company’s stockholders, with the voting results indicated below: Election of ten directors for a term of one year each, to serve until their successors have been duly elected and have qualified or until their earlier removal or resignation: FOR AGAINST ABSTAIN BROKER NON-VOTES Herbert Wender David C. Carney Howard B. Culang Lisa W. Hess Stephen T. Hopkins Sanford A. Ibrahim Brian D. Montgomery Gaetano Muzio Gregory V. Serio Noel J. Spiegel Approval, by an advisory, non-binding vote, of the overall compensation of the Company's named executive officers: FOR AGAINST ABSTAIN BROKER NON-VOTES Ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2015: FOR AGAINST ABSTAIN SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RADIAN GROUP INC. (Registrant) Date: May 14, 2015 By: ./s/ Edward J. Hoffman Edward J. Hoffman General Counsel and Corporate Secretary
